THE COURT.
By this petition for a writ of review petitioner seeks to review and annul an interlocutory judgment entered on July 10, 1951. The Supreme Court has determined that the superior court had jurisdiction to enter that order. (Providence Baptist Church v. Superior Court, 40 Cal.2d 55 [251 P.2d 10].) That being so, the writ of review will not lie. (Code Civ. Proc., § 1068.)  Moreover, the interlocutory judgment can be reviewed on the appeal from the final judgment. That too precludes the issuance of the writ. (4 Cal.Jur. at p. 1053.) The petition for a writ of review is denied.